Exhibit 10.1

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (“Amendment”) is entered into by and
between ArQule, Inc., a Delaware corporation (the “Company”) with its principal
offices at 19 Presidential Way, Woburn, Massachusetts 01801, and Peter Lawrence
(“Executive”) whose current principal residential address is 29 Fairfield
Street, Unit 4-5, Boston, MA 02116. The purpose of this Amendment is to amend
the Employment Agreement dated as of April 13, 2006 between the Company and
Executive (the “Agreement”). This Amendment shall be effective as of October 4,
2007.

 

WHEREAS, the Company desires to continue to employ and retain Executive in a
senior executive capacity and to enter into this Amendment embodying certain
changes to the terms of such employment from that which was set forth in the
Agreement;

 

WHEREAS, Executive desires to accept such continued employment and enter into
such Amendment;

 

NOW THEREFORE, in consideration of $1.00, the receipt and sufficiency of which
is hereby acknowledged by Executive, the Company and Executive hereby agree as
follows:

 

1.                                       Definitions. All capitalized terms not
specifically defined in this Amendment shall have the same meaning herein as in
the Agreement (including as in any plans or other documents incorporated by
reference into the Agreement).

 

2.                                       Title; Duties. During the Employment
Term, Executive shall serve as Chief Operating Officer, reporting to the Chief
Executive Officer (“CEO”) of the Company. Executive hereby agrees to undertake
the duties and responsibilities inherent in such position and such other duties
and responsibilities consistent with such position as the CEO shall from time to
time reasonably assign to Executive. Anything in Section 2 of the Agreement
which is inconsistent with the terms of this Section shall be of no further
effect, subject to the terms of Section 3 below.

 

3.                                       Deemed Termination. Notwithstanding
anything in the Agreement to the contrary, a “termination without Cause” shall
not be deemed to occur pursuant to Section 5.1.2 of the Agreement upon Executive
assuming the duties and responsibilities of the Chief Operating Officer ("COO")
of the Company. In addition, a “termination without Cause” shall not be deemed
to occur pursuant to Section 5.1.2 of the Agreement in the event that the Board,
in its sole discretion, reassigns Executive to Executive’s former position of
Executive Vice President, Chief Business and Legal Officer, General Counsel and
Secretary (“CBO”), reporting directly to the Chief Executive Officer, or (ii)
the Board, in its sole discretion, without changing Executive's COO title,
reduces or diminishes Executive's responsibilities below the level of
responsibilities for the Chief Operating Officer position as in existence on the
Effective Date of this Amendment, provided that in all cases (including with
respect to section (ii) of this paragraph) a “termination without Cause” shall
be deemed to occur pursuant to Section 5.1.2 of the Agreement in the event that
the Board reduces or diminishes Executive’s titles or responsibilities below
those of the CBO position that Executive held prior to the Effective Date of
this Amendment.  For purposes of clarity, except as expressly provided in this
Section, a "termination without Cause" shall be deemed to occur pursuant to
Section 5.1.2. of the Agreement in the event that any of the events occur as set
forth in Section 5.1.2 (a) – (e) of the Agreement.

 

--------------------------------------------------------------------------------


 

4.                                       Existing Stock Options. Over the course
of his employment with the Company, Executive has been granted certain stock
options (“Options”), as set forth in the attached Exhibit A, to purchase shares
of the Company’s Common Stock pursuant to the Company’s Amended and Restated
1994 Equity Incentive Plan (the “Plan”). It is expressly agreed that Executive
has three months from the Termination Date to exercise the Options.

 

5.                                       New Stock Option Grant. Subject to
approval by the Board of Directors, Executive will be granted a stock option
(the “New Option”) to purchase 100,000 shares of the Company’s Common Stock,
pursuant to the Plan and in accordance with the terms, and subject to a vesting
schedule pursuant to which twenty-five percent of the shares shall vest annually
commencing on the first anniversary of the date of this Amendment, and other
conditions, set forth in the form of Option Certificate attached hereto as
Exhibit B. The exercise price of the New Option will be set at the closing price
of Common Stock of the Company on the date of grant

 

6.                                       409A Compliance. Notwithstanding
anything in the Agreement to the contrary, to the extent Executive is a
“Specified Employee” as defined in Section 409A(a)(2)(B) of the Internal Revenue
Code on the Termination Date, and in the event that Executive is entitled to
payment of the Severance Package upon termination of employment, payment of the
Severance Package shall be delayed for six months from the Termination Date or,
if earlier, the death of Executive, except that the accelerated vesting of the
Execution Stock Option as provided in Section 5.1.1(b) of the Agreement shall
not be delayed six months.

 

7.                                       Waivers and Further Agreements. Any
waiver of any terms or conditions of this Amendment shall not operate as a
waiver of any other breach of such terms or conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof; provided, however,
that no such written waiver, unless it, by its own terms, explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provision
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the Party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision. Each of the Parties agrees to
execute all such further instruments and documents and to take all such further
action as the other Party may reasonably require in order to effectuate the
terms and purposes of this Amendment.

 

8.                                       Amendments. This Amendment may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected except by an instrument in writing executed by both Parties.

 

9.                                       Severability. In the event that any one
or more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement, and
all other provisions shall remain in full force and effect. If any provision

 

--------------------------------------------------------------------------------


 

of this Agreement is held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law.

 

10.                                 Counterparts. This Amendment maybe executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

11.                                 Section Headings. The headings contained in
this Amendment are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Amendment.

 

12.                                 Governing Law. This Amendment shall be
governed by and construed and enforced in accordance with the law (other than
the law governing conflict of law questions) of the Commonwealth of
Massachusetts.

 

13.                                 Entire Understanding. This Amendment
constitutes the entire understanding and agreement between the Parties regarding
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect to the subject matter hereof, except that, other than as explicitly
modified by the terms of this Amendment, the Agreement shall remain in full
force and effect in accordance with its provisions. This Amendment shall be
incorporated into the Agreement as an additional provision thereto.

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Amendment as of the date set forth above.

 

 

ARQULE, INC.

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Stephen A. Hill

 

 

By:

/s/ Peter S. Lawrence

Name:

Stephen A. Hill

 

Name:

Peter Lawrence

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------